                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         JAMES DAUGHERTY and ALISON                     Case No. 19-cv-02354-SK
                                             DAUGHERTY,
                                   8
                                                        Plaintiffs,
                                   9                                                        ORDER TO SHOW CAUSE
                                                  v.
                                  10
                                             JOHNSON & JOHNSON ET AL,                       Regarding Docket No. 4
                                  11
                                                        Defendants.
                                  12
Northern District of California




                                                On April 30, 2019, Defendants removed this action from Alameda County Superior Court.
 United States District Court




                                  13
                                       (Dkt. 1.) The same day, Defendants filed a notice informing the Court of the pendency of two
                                  14
                                       actions: a chapter 11 bankruptcy, In re Imerys Talc America, Inc., et al., Case No. 2:19-10289-
                                  15
                                       LSS (Bankr. D. Del.), and a proceeding to fix venue for claims related to the bankruptcy, In re
                                  16
                                       Imerys Talc America, Inc., et al., Case No. 1:19-mc-00103-UNA (D. Del.). (Dkt. 4.) Defendants
                                  17
                                       argue that the instant matter should be stayed while its motion to fix venue before the United
                                  18
                                       States District Court for the District of Delaware is pending because the claims at issue here are
                                  19
                                       related to the Imerys bankruptcy. (Id.) If Defendants wish the Court to impose a stay, they must
                                  20
                                       demonstrate that they are entitled to such relief.
                                  21            The Court therefore ORDERS Defendants to Show Cause in writing why this action
                                  22   should be stayed no later than June 3, 2019. In their response to this OSC, Defendants shall
                                  23   address how they are related to the debtors in the Imerys bankruptcy and how Plaintiffs’ claims
                                  24   against them are related to the Imerys bankruptcy. Moreover, Defendants should clarify whether
                                  25   they are arguing that Plaintiffs’ claims are automatically stayed pursuant to the Imerys bankruptcy
                                  26   ///
                                  27   ///
                                  28   ///
                                   1   proceeding and if not, on what grounds do they seek a stay. Plaintiff may file a response by no

                                   2   later than June 24, 2019.

                                   3          IT IS SO ORDERED.

                                   4   Dated: May 1, 2019

                                   5                                                  ______________________________________
                                                                                      SALLIE KIM
                                   6                                                  United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
